Citation Nr: 1735447	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-13 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected conditions prior to October 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1982 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
This claim of entitlement to TDIU was inferred, having been raised by the record based on statements from the Veteran that were received by VA in May 2007 and March 2009.  Though remanded by the Board in September 2010 and again in May 2011, the issue of entitlement to TDIU was not adjudicated by the RO until the February 2017 rating decision mentioned above. 

The Board notes that in June 2016, the Veteran submitted a letter titled "Notice of Disagreement," however, that letter simply provided that the Veteran thought that he deserved more money.  It did not indicate which denied claim(s) he wanted to appeal.  See 38 CFR 19.26.  The AOJ then contacted the claimant, in writing, to request clarification of the Veteran's intent.  See id.  The Veteran did not respond to that letter, so the AOJ has not considered the Veteran to have appealed the decision(s) on any claim(s).  See id.  The Board concurs and will thus take no action with respect to that letter.

The Board also notes that, since the Veteran has been granted entitlement to TDIU from October 14, 2010, his claim for entitlement to TDIU since that date is now moot.  Accordingly, the Board has determined that his claim, as it stands on appeal, consists of a claim for TDIU prior to that date.  Therefore, the Board has recharacterized the issue as reflected above on the title page. 


FINDING OF FACT

Prior to October 14, 2010, the preponderance of the evidence is against a finding that the Veteran was unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone.



CONCLUSION OF LAW

Prior to October 14, 2010, the criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In numerous letters, including but not limited to those dated December 2011, August 2012, July 2015 and December 2015, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran was afforded VA examinations for relevant conditions in March 2006, September 2010 and October 2010.  During those examinations, the examiners generally conducted physical and/or psychiatric examinations of the Veteran with diagnostic testing, reviewed the claims file, recorded the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issue on appeal.  38 C.F.R. § 3.159 (c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Additionally, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor his representative has identified any pertinent evidence that remains outstanding.

Finally, the Board also notes that, while a March 2011 Post Remand Brief is associated with the Veteran's claim file, a current VA Form 646 is not.  In an email dated March 2017, VA requested that Veteran's representative complete and return the VA 646.  The representative failed to comply with the request.  The duty to assist is a two-way-street and VA has met its obligation to assist in the procurement of the VA 646 from the Veteran's representative.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The representative was reminded by VA to submit the VA 646 and given the opportunity and means to do so. 

VA's duties to notify and assist the Veteran have been met.

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service-connected disabilities for the period prior to October 14, 2010 include: anxiety disorder/stuttering, rated as 30 percent disabling from February 1, 2006; lumbar spondylosis and degenerative disc disease, rated as 10 percent disabling from Febraury 1, 2006; hypertension, rated as 10 percent disabling from Febraury 1, 2006;  acne vulgaris, rated as 10 percent disabling from Febraury 1, 2006; a right hip strain associated with lumbar spondylosis and degenerative disc disease, rated as 10 percent disabling from March 20, 2009; a right hand 5th digit knuckle fracture, rated as 0 percent disabling from Febraury 1, 2006; a right hip strain (limitation of flexion of the thigh) associated with lumbar spondylosis and degenerative disc disease, rated as 0 percent disabling from March 20, 2009; and a right hip strain (impairment of the thigh) associated with lumbar spondylosis and degenerative disc disease, rated as 0 percent disabling from March 20, 2009.  His combined evaluation for that period was 50 percent from February 1, 2006.  In February 2017, he was granted TDIU for the period from October 14, 2010, as mentioned above.

The record reflects that the Veteran was on active duty service until January 2006.  Post service, the record shows he worked with his father on his family's ranch.  

The Veteran and his representative contend that his stuttering and anxiety disorder have prevented him from obtaining gainful employment, including prior to October 14, 2010.  More specifically, in February 2009, the Veteran submitted a statement saying that he had not been able to gain employment since his retirement from the Air Force in February 2006 due to his stuttering and anxiety.  The Veteran indicated that when he went on job interviews, he thought that the interviewers thought that he was stupid because of his stuttering.  In August 2012, the Veteran submitted a statement saying that since his retirement from the Air Force, the Veteran had been working on a ranch, which he described as very demanding, physical labor.  He stated that it required lots of bending, squatting, and awkward positioning of his body.  He also stated that his right hip condition made it difficult for him to drive vehicles, including tractors and automobiles, in a seated position, for long periods of time.  The Veteran submitted another similar statement in August 2015 mentioning his then-current work on the ranch and difficulty driving for long periods of time without a break.  Most recently, in May 2016, he confirmed that he was still working on/for small family ranch properties, but he said that he has not "held gainful employment (received W-2 statements)" since his retirement from the military in 2006.

The Veteran has also represented, in statements he submitted to VA and those reflected in records of his VA vocational rehabilitation, that he has been unable to obtain gainful employment where he now resides, in Texas, after his divorce from his ex-wife.  The vocational rehabilitation records reflect that, in September 2009, he sent an email to his assigned rehabilitation counselor indicating that he wished to terminate his VA vocational rehabilitation because it could not assist him with employment in the area in Texas where he resides.  He explained that "[t]here simply aren't any jobs available" there.

The Veteran was afforded a VA examination in March 2006 for his numerous claimed orthopedic disabilities and hypertension.  The examiner opined that, though the Veteran reported some pain, weakness and fatigability as a result of those conditions, none of them resulted in any functional impairment except for his lower back condition, which just prevented him from bending over frequently.  The examiner noted that the effect of these disabilities on his daily activities was mild.

The Veteran was also afforded a VA examination for his anxiety and stuttering in March 2006.  The examiner diagnosed the Veteran with anxiety and generalized anxiety disorder stuttering.  The examiner reported that the Veteran would often worry about what others thought of him and his stuttering, and that he would have hour-long panic attacks about two times per year.  The Veteran reported that he would also experience daily muscle tension and significant problems concentrating about twice per month.  The examiner opined that, due to his anxiety and stuttering, the Veteran experienced significant impairment in work function because of his resultant avoidance of certain situations, but only some impairment in work relationships.  The examiner noted that the impact of the symptoms on his total daily functioning is mild to moderate at times.  Worse impact was noted on his professional life than personal.  

In October 2010, the Veteran was afforded an examination for his anxiety and stuttering.  The examiner noted that the Veteran did not stutter much during the examination.  The Veteran reported that he was working with his father on a family ranch and reported having been employed as a rancher for 2 to 5 years.  He endorsed trouble concentrating while doing so.  The examiner noted that the Veteran was avoidant as a result of his anxiety and stuttering and was likely limited professionally and socially as a result.  The examiner noted that vocationally, he has work skills, but his difficulties could lead to other work problems in the communication area.  The examiner stated that the Veteran was not going for treatment, which, the examiner felt, would be most helpful and likely increase the Veteran's chances of employment and his success socially.

After an October 2010 examination of the Veteran for his hypertension, the examiner found that the Veteran did have hypertension, but that it resulted in no occupational impairment and only mild limitations in performance of daily activities.  Specifically, those limitations were that the Veteran had a limited ability to perform heavy chores due to his hypertension-related lightheadedness and headaches.  The Veteran was again noted to be currently working full-time on the family ranch.  Also of note, the examiner indicated that during this examination, the Veteran answered the examiner's questions rapidly, without hesitation, word searching, or stuttering.

The Veteran was afforded another VA examination in October 2010 for his back condition.  That examiner found that the Veteran had early degenerative changes of the lumbar spine, but no range of motion limitations or occupational impairment as a result of that condition.

Vocational Rehabilitation records are also of record.  These show that the Veteran initially met with a counselor in October 2006.  He enrolled in training for national certification for medical coding after moving to Georgia in December 2006.  The Veteran's counselor noted he needed a certification for current job opening.  However, in February 2009 the Veteran notified the counselor he had not passed the second attempt at certification for coding.  The Veteran further noted he had originally wanted to learn coding because jobs were in demand in Georgia, but since his divorce he had moved to Texas and there were no coding jobs in the area.  The Veteran further stated that he could not relocate to a bigger city due to lack of funds and having to care for aging parents which takes a lot of his time.  In March 2009, the counselor noted that the Veteran was more than capable of working to support himself and his children and that he should reconsider participating in a re-evaluation to determine other fields that would make him employable.  In September 2009, the Veteran informed the counselor he wanted his case closed since there was nothing the vocational rehabilitation office could do for him with employment available in his area.  The case was closed in September 2010 after attempts by the counselor to contact the Veteran went unanswered.  

The Board notes that the Veteran's combined disability rating prior to October 14, 2010 (which was 50 percent from February 1, 2006)  does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Consequently, the only possible avenue of recovery for him would be to establish his entitlement to a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

Thus, here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Upon review of the record, the Board finds that the available evidence, including the Veteran's own statements, do not support such a conclusion.  The Veteran seems to have concluded that he is entitled to TDIU, since he has not received an IRS Form W-2 for any work that he has performed since his retirement from the military.  However, a veteran is not entitled to TDIU, or to be considered precluded from obtaining and maintaining gainful employment, simply because he has not worked in a position for which he does, or would, receive a W-2.  The Veteran's statements that interviewers think that he is stupid due to his stuttering does not reflect that he is, in fact, precluded from obtaining or maintaining gainful employment, either.  Rather, those statements simply evidence the Veteran's own subjective belief that he is or was unable to obtain employment.  Further, the Veteran is not competent to state what others think when they hear him speak.  Thus, there is no competent evidence of record indicating that the Veteran did in fact apply for and was in fact refused or terminated from employment due to his stuttering or any of his other service-connected conditions.

The Board further notes that the Veteran's STRs and his VA treatment records show complaints of and treatment for his service-connected disabilities, but they do not indicate that the Veteran is precluded from working based on those conditions.  Most notably, his STRs show some complaints of and treatment for stuttering before his 2006 retirement from the military, but they do not indicate that he was unable to function professionally as a result.  At best, they show only sporadic complaints of and treatment for the Veteran's other service-connected disabilities.  The Veteran's VA treatment records reflect very few complaints related to any of the Veteran's service-connected conditions other than his hypertension, which, as discussed above, was determined by a VA examiner to limit the Veteran's capacity to work only slightly.

Despite the Veteran's statements that his stuttering prevented him from obtaining and maintaining gainful employment, VA examiners repeatedly noted that his stuttering was slight, or, in some instances, nonexistent.  Nonetheless, the examiners that performed his March 2006 and October 2010 VA examinations for his stuttering and anxiety did determine that the Veteran was suffering from significant impairment of his ability to work, based on those conditions, however, they did not indicate that he was precluded entirely from gainful employment.  Rather, the examiners simply indicated that the Veteran was, in essence, somewhat self-conscious and socially avoidant, and that he would have periodic panic attacks and problems concentrating.  Based on the March 2006 VA examination, prior to October 2010, those panic attacks were limited to about one hour long episodes, two times per year, and the concentration problems were present only about twice per month.  The only other service-connected condition that resulted in any significant limitation of the Veteran's ability to work during that time, according to VA examiners, was his lower back condition, which, as mentioned above, just prevented him from bending over frequently.  Based on these VA examinations, prior to October 2010, the Veteran's anxiety may indeed have lessened his ability to effectively communicate with others, and his hypertension and back condition may have limited his ability to perform certain physically demanding work.  However, there is no showing that these limitations preclude him from gainful employment.  

Indeed, but despite those limitations, the Veteran has repeatedly indicated that he has continued to work on one or more ranches throughout the appeal period, which he himself has characterized as very demanding, physical labor.  Further, his statements reflect that any inability of his to obtain other gainful employment prior to October 2010 was due to his location, and not his service-connected disabilities.  

Finally, and significantly, the vocational rehabilitation records show that the Veteran has not secured a job other than rancher, mostly for personal reasons and choices.  Indeed, as noted above, while the vocational rehabilitation counselor was attempting to provide help in securing employment, the Veteran did not want to move to a bigger city and stated he needed to take care of his aging parents who were taking a lot of his time.  The Veteran also refused to look for alternatives in trade because he determined there were no jobs where he chose to reside.  Most significantly, the records show that the counselor deemed the Veteran more than capable to work and support himself and his children.  This would show the Veteran was capable of gainful employment.  

In sum, the Veteran has demonstrated a continued ability to work, and the Board finds that any inability of his to find off-ranch work prior to October 2010 seems either only perceived, and unfounded, or due to his location, and not his service-connected conditions.  Thus, the Board finds that the Veteran was not unable to obtain or maintain all forms of substantially gainful employment prior to October 14, 2010.

Accordingly, entitlement to a TDIU on an extra-schedular basis, and submission of this case for extra-schedular consideration, pursuant to the provisions of § 38 C.F.R. § 4.16 (b), is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to a TDIU prior to October 14, 2010 is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


